Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 12/15/2020. The amendments have been entered and, accordingly, claims 1, 4-5, 9-13, 15 and 21 are allowed (see Examiner’s Reasons for Allowance, below).

Allowable Subject Matter
Claims 1, 4-5, 9-13, 15 and 21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a door plate forming a front cover portion recessed from the outer surface of the door plate to cover a front surface of the dispenser; an opening extending through the front cover portion from a bottom end of the door plate to expose at least a portion of the dispenser; a support member provided at a rear portion of the bottom end portion of the door plate; wherein the dispenser includes a dispenser cover coupled to a rear of the front cover portion to cover a rear of the dispenser.”
The closest prior art of record (US 9,738,504 to Aranda et al. and US 7,673,472 to Kwon) do not teach a front cover portion recessed from the outer surface of the door plate to cover a front surface of the dispenser; an opening extending through the front cover portion from a bottom end of the door plate to expose at least a portion of the dispenser; a support member provided at a rear portion of the bottom end portion of the door plate; wherein the dispenser includes a dispenser cover coupled to a rear of the front cover portion to cover a rear of the dispenser. Specifically, Aranda’s door plate does not require a dispenser cover coupled to a rear of the front cover portion since the front cover portion is the same as the dispenser cover. Kwon’s does not need an opening extending through the front cover portion to expose a portion of the dispenser since Kwon’s dispenser is right in front of the front cover portion. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763